Case 2:20-cv-03843-BMC Document 37-1 Filed 08/04/21 Page 1 of 5 PageID #: 1261




EXHIBIT 1
   Case 2:20-cv-03843-BMC Document 37-1 Filed 08/04/21 Page 2 of 5 PageID #: 1262
Bahrani v. Northeastern University, Slip Copy (2020)
2020 WL 7774292

                                                                  resources in March of 2020. Northeastern moves to dismiss
                  2020 WL 7774292                                 all claims pursuant to    Fed. R. Civ. P. 12(b)(6). For the
    Only the Westlaw citation is currently available.             following reasons, the court will ALLOW the motion in part
    United States District Court, D. Massachusetts.               and DENY it in part.

 Manisha BAHRANI and Duncan Legget, individually
    and on behalf of all others similarly situated
                                                                                        BACKGROUND
                          v.
         NORTHEASTERN UNIVERSITY                                  The essential facts, drawn from the SAC and documents
                                                                  incorporated by reference, and viewed in the light most
            CIVIL ACTION NO. 20-10946-RGS
                                                                  favorable to the plaintiffs as the non-moving parties, are
                            |
                                                                  as follows. Northeastern is “one of the largest private
                   Filed 12/30/2020
                                                                  urban universities in North America.” SAC ¶ 23. It “offers
Attorneys and Law Firms                                           undergraduate majors in approximately 65 departments”
                                                                  and graduate degrees in “approximately 125 programs.” Id.
Alec M. Leslie, Pro Hac Vice, Frederick J. Klorczyk, III,         Plaintiffs are students who enrolled in classes at Northeastern
Pro Hac Vice, Bursor & Fisher, P.A., New York, NY, E.             during the Spring semester of 2020.
Michelle Drake, Pro Hac Vice, Joseph C. Hashmall, Pro Hac
Vice, Berger & Montague, P.C., Minneapolis, MN, Patrick           According to the SAC, plaintiffs entered into a contractual
F. Madden, Pro Hac Vice, Shanon J. Carson, Pro Hac Vice,          agreement with Northeastern to pay tuition and fees for
Berger & Montague, P.C., Philadelphia, PA, David Pastor,          the Spring semester of 2020 in exchange for “on-campus,
Pastor Law Office, LLP, Boston, MA, for Manisha Bahrani.          in-person educational services and access to on-campus
                                                                  facilities, events, and services.” Id. ¶ 125; see also id.
E. Michelle Drake, Pro Hac Vice, Joseph C. Hashmall,              ¶ 22, 102 (alleging that the tuition and fees which
Pro Hac Vice, Berger & Montague, P.C., Minneapolis, MN,           Northeastern charged for the Spring semester of 2020 “were
Patrick F. Madden, Pro Hac Vice, Shanon J. Carson, Pro            predicated on,” among other things, in-person interaction
Hac Vice, Berger & Montague, P.C., Philadelphia, PA, David        with peers and professors and access to “technology,
Pastor, Pastor Law Office, LLP, Boston, MA, for Duncan            libraries, and laboratories,” “spectator sports and athletic
Legget.                                                           programs,” “student government and health services,” and
                                                                  “extracurricular groups and learning”). Plaintiffs purport to
Daniel J. Cloherty, Rebecca M. O'Brien, Victoria L.
                                                                  derive the terms of this contract from representations in the
Steinberg, Todd & Weld, John A. Shope, Rachel C.
                                                                  Student Financial Responsibility Agreement (SFRA), which
Hutchinson, Foley Hoag LLP, Boston, MA, for Northeastern
                                                                  Northeastern required each student to execute prior to the start
University.
                                                                  of the semester; students’ billing statements and invoices; and
                                                                  Northeastern's course registration materials.

          MEMORANDUM AND ORDER ON                                 Plaintiffs allege that they fulfilled their obligations under
         DEFENDANT'S MOTIONS TO DISMISS                           the contract when they “paid all required tuition and fees”
                                                                  for the Spring semester of 2020. Id. ¶ 17, 20; see also
STEARNS, D.J.
                                                                  id. ¶ 36. They enrolled in classroom courses, and for the
 *1 Plaintiffs Manisha Bahrani and Duncan Legget filed            first half of the semester, Northeastern met its obligation
this putative class action against defendant Northeastern         to provide in-person instruction. On March 12, 2020,
University. By way of a Second Amended Class Action               however, Northeastern “cancelled all in-person classes for its
Complaint (SAC) (Dkt. # 41), they allege that Northeastern        campuses” and “suspended access to on-campus resources,
breached an express or implied contract with its students         including gyms and libraries informed students.” Id. ¶ 92. It
(Counts I and II), or alternatively unjustly enriched itself at   “has not provided any in-person classes” or given students
its students’ expense (Count III), when it retained tuition and   access to the university's on-campus facilities and resources
fees collected for the Spring semester of 2020 despite ceasing    since that date. Id. ¶ 91.
in-person instruction and closing its on-campus facilities and


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             1
   Case 2:20-cv-03843-BMC Document 37-1 Filed 08/04/21 Page 3 of 5 PageID #: 1263
Bahrani v. Northeastern University, Slip Copy (2020)
2020 WL 7774292

After Northeastern refused to offer its students a refund           invoices listing the tuition and fees charged each semester; (2)
for tuition or semester fees, plaintiffs filed this lawsuit.        representations in the SFRA tying the payment of tuition to
They assert three claims on behalf of “[a]ll persons in the         registration and the receipt of “educational services”; and (3)
United States who paid Northeastern University tuition and/         representations in course registration materials indicating that
or fees for in-person education and/or access to campus             the educational services plaintiffs had contracted to receive
facilities, in-person events, and in-person services for the        would include traditional, face-to-face instruction in physical
academic term including March 2020 or for any academic              locations on campus. 2 Drawing all inferences in plaintiffs’
term thereafter during which Northeastern failed to provide         favor, the court cannot, as a matter of law, say that no
in person educational services”; breach of an express contract      student who read these statements could have reasonably
(Count I); breach of an implied contract (Count II); and unjust     expected that executing the SFRA, paying the tuition charged
enrichment (Count III). Id. ¶ 108.                                  for the Spring semester of 2020, and registering for on-
                                                                    campus courses would entitle them to in-person instruction.
                                                                    See     Bleiler v. Coll. of Holy Cross, 2013 WL 4714340,
                        DISCUSSION                                  at *15 (D. Mass. Aug. 26, 2013) (“When interpreting
                                                                    contracts between students and their academic institutions,
 *2 “To survive a motion to dismiss, a complaint must
                                                                    under Massachusetts law courts employ the standard of
contain sufficient factual matter, accepted as true, to ‘state a
                                                                    reasonable expectation — what meaning the party making the
claim to relief that is plausible on its face.’ ”    Ashcroft v.    manifestation, the university, should reasonably expect the
                                                                    other party to give it.” (internal quotation marks omitted)),
Iqbal, 556 U.S. 662, 678 (2009), quoting          Bell Atl. Corp.
                                                                    quoting Schaer v. Brandeis Univ., 432 Mass. 474, 478 (2000).
v. Twombly, 550 U.S. 544, 570 (2007). Two basic principles
                                                                    Further factual development is needed to resolve the issue
guide the court's analysis. “First, the tenet that a court must
accept as true all of the allegations contained in a complaint is   on the merits. 3 The court accordingly denies the motion to
                                                                    dismiss the portion of Counts I and II premised on payment
inapplicable to legal conclusions.”  Iqbal, 556 U.S. at 678.
                                                                    of tuition.
“Second, only a complaint that states a plausible claim for
relief survives a motion to dismiss.”        Id. at 679. A claim     *3 The portion of Counts I and II premised on the failure
is facially plausible if its factual content “allows the court to   to provide access to on-campus facilities and resources
draw the reasonable inference that the defendant is liable for      presents a closer issue. Plaintiffs allege that their payment
                                                                    of certain fees entitled them to the referenced access. To
the misconduct alleged.”      Id. at 678.
                                                                    assess the parties’ reasonable expectations, the court turns
                                                                    to the descriptions provided by Northeastern for each fee.
  a. Counts I and II, breach of contract                            Northeastern purports to assess the recreation fee “during
Counts I and II assert claims for breach of contract                terms a student is in classes to support and maintain current
(express and implied, respectively) relative to the payment of      facilities and the future construction of athletic fields and
tuition and fees for the Spring semester of 2020. 1 “Under          facilities” and to give students “the option to gain admission
Massachusetts law, a breach of contract claim requires the          to home athletic events, use the Marino Fitness Center, the
plaintiff to show that (1) a valid contract between the parties     SquashBusters athletic facility, and the Cabot Gym.” SAC
existed, (2) the plaintiff was ready, willing, and able to          ¶ 30. It purports to assess the student activity fee annually
perform, (3) the defendant was in breach of the contract, and       to “provide[ ] support for student organizations, clubs and
(4) the plaintiff sustained damages as a result.” Bose Corp. v.     entertainment events throughout the school year.” Id. It
Ejaz, 732 F.3d 17, 21 (1st Cir. 2013), citing Singarella v. City    purports to assess the student center fee “to support[ ] the
of Boston, 342 Mass. 385, 387 (1961).                               Curry Student Center.” Id. Finally, it purports to assess the
                                                                    undergraduate student fee per “in-class ... term” to “support[ ]
Northeastern argues that plaintiffs have failed to state a claim    enrollment related services throughout the student's first year”
because they have not sufficiently identified the basis for any     and to “support[ ] subsequent enrollment services and ... costs
contractual right to in-person instruction. Plaintiffs respond      related to ongoing communication to students and parents.”
that the contractual right to in-person instruction derives from    Id.
three sources: (1) representations in billing statements and



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              2
    Case 2:20-cv-03843-BMC Document 37-1 Filed 08/04/21 Page 4 of 5 PageID #: 1264
Bahrani v. Northeastern University, Slip Copy (2020)
2020 WL 7774292

                                                                    (1st Cir. 2017) (noting that “a party with an adequate
Because students pay the student activity fee, the student
                                                                    remedy at law cannot claim unjust enrichment”). But
center fee, and the undergraduate student fee to “support”
                                                                    Northeastern disputes the existence of any contract between
certain facilities during terms for which those students are
                                                                    the parties requiring in-person instruction or access to on-
enrolled in classes, and not to gain admission to any on-
                                                                    campus facilities and resources. And plaintiffs plead unjust
campus facility or access to a given resource (or even to
                                                                    enrichment only to the extent the parties do not have a valid
support the operation of any specific service at an on-campus
                                                                    contract on these grounds. It would thus be inappropriate for
facility), plaintiffs have not stated a claim for breach of
                                                                    the court to require plaintiffs to make an exclusive election of
contract with respect to these fees. 4 The court accordingly
                                                                    a contractual remedy at this early stage of the litigation. See
allows the motion to dismiss the portions of Counts I and II
premised on payment of the student activity fee, the student           Lass v. Bank of Am., N.A., 695 F.3d 129, 140-141 (1st Cir.
center fee, or the undergraduate student fee.                       2012). The court accordingly declines to dismiss Count III. 6

Students also pay the campus recreation fee to “support”
certain facilities. Payment of the campus recreation fee,
                                                                                               ORDER
however, further gives students “the option to gain admission
to home athletic events” and to “use the Marino Fitness              *4 For the foregoing reasons, the motion to dismiss is
Center, the SquashBusters athletic facility, and the Cabot          ALLOWED in part and DENIED in part. Specifically, the
Gym.” Because plaintiffs allege that they actually and              court dismisses the potions of Counts I, II, and III premised
constructively lost the option to attend home athletic games        on the failure to provide access to on-campus facilities and
or use fitness facilities after March 12, 2020, 5 plaintiffs have   resources in exchange for payment of the student activity fee,
stated a plausible claim for breach of contract with respect to     the student center fee, or the undergraduate student fee. The
the campus recreation fee. The court accordingly declines to        portions of Count I, II, and III premised on the failure to
dismiss the portion of Counts I and II premised on payment          provide in-person instruction in exchange for the payment
of the campus recreation fee.                                       of tuition and the failure to provide access to on-campus
                                                                    facilities and resources in exchange for the payment of the
                                                                    campus recreation fee, however, survive defendant's motions.
   b. Count III, unjust enrichment
Count III asserts a claim of unjust enrichment. Northeastern        SO ORDERED.
argues that plaintiffs cannot, as a matter of law, state a
claim for unjust enrichment because they have an adequate
alternative remedy available, namely, a breach of contract          All Citations
action. See     Shaulis v. Nordstrom, Inc., 865 F.3d 1, 16          Slip Copy, 2020 WL 7774292




                                                            Footnotes


1       The court is not convinced that plaintiffs’ contract claim is a disguised educational malpractice claim, as
        Northeastern implies. The SAC appears to challenge the fact of the switch from in-person to online instruction,
        not the quality of the online education Northeastern provided. See         Salerno v. Fla. S. Coll., 2020 WL
        5583522, at *5 (M.D. Fla. Sept. 16, 2020). And while it is possible that the measure of damages for this
        alleged breach will so inextricably implicate the issue of quality as to render the claim non-actionable, the
        court needs more information before it can make an informed judgment.
2       Northeastern disputes the allegation that a student could reasonably expect the statements in course
        registration materials to explain the nature of the “educational services” that he or she would receive under
        the SFRA. But the court declines to resolve the issue as a matter of law at this juncture. Plaintiffs’ allegation
        is at least plausible given repeated references to the registration process in the SFRA and the fact that, as a



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              3
    Case 2:20-cv-03843-BMC Document 37-1 Filed 08/04/21 Page 5 of 5 PageID #: 1265
Bahrani v. Northeastern University, Slip Copy (2020)
2020 WL 7774292

       matter of common sense, students presumably would not incur any obligation to pay for “educational services”
       unless they registered for classes. It would thus be inappropriate to dismiss the claim prior to discovery.
3      Other documents unavailable to the court at the motion to dismiss stage, for example, may undercut the
       reasonableness of any expectation of in-person instruction.
4      While plaintiffs plead that Northeastern recognizes these fees ratably over the course of the semester, they
       do not suggest that they stopped incurring any obligation to pay the fees after the switch to online instruction
       (and the court declines to make this inference on their behalf where they seemingly remained enrolled in
       courses for the semester despite the switch). In any event, as Northeastern notes in its Reply Brief, the fees
       were collected to “support” the referenced facilities, and plaintiffs do not suggest that Northeastern failed to
       apply the fees towards “support” as promised. See id. at 7.
5      To the extent Northeastern implies that it could not have breached any obligation to give students the “option”
       to attend home athletic games because there were no home athletic games held on campus after March 12,
       2020, this argument implicates a factual issue (whether cancelling all home athletic events deprived students
       of the option to attend home athletic games) and is therefore inappropriate for resolution at the motion to
       dismiss stage.
6      The court notes, however, that the unjust enrichment claims only survive to the extent that the contract claims
       survive. It thus dismisses the portions of Count III premised on payment of a student activity fee, student
       center fee, or undergraduate student fee.


End of Document                                          © 2021 Thomson Reuters. No claim to original U.S. Government Works.




              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         4
